PRECEDENTIAL

                     UNITED STATES COURT OF APPEALS
                          FOR THE THIRD CIRCUIT
                              _______________

                             Nos. 09-3243 & 09-3275
                               _______________

                         UNITED STATES OF AMERICA

                                         v.

                              WAYNE R. BRYANT,
                                         Appellant (09-3243)

                           R. MICHAEL GALLAGHER,
                                        Appellant (09-3275)

                                 _______________

                   On Appeal from the United States District Court
                            For the District of New Jersey
                  (D.C. Criminal Action Nos. 3-07-cr-00267-001/2)
                    District Judge: Honorable Freda L. Wolfson
                                  _______________

                               Argued March 8, 2011
                                _______________

            Before: SCIRICA, AMBRO, and VANASKIE, Circuit Judges

                          (Opinion filed August 25, 2011)

              ORDER AMENDING PRECEDENTIAL OPINION

AMBRO, Circuit Judge

             IT IS NOW ORDERED that the published Opinion in the above case filed
August 25, 2011, be amended as follows:

            On page 3, first line, replace “Norm” with “Norman”.
                               By the Court,


                               /s/ Thomas L. Ambro, Circuit Judge

Dated:    August 26, 2011
SLC/cc:   Norman Gross
          Lisa A. Matthewson
          Carl D. Poplar
          Jeremy D. Frey
          Ralph A. Jacobs




                                 2